Jenkins, P. J.
Under rulings of the Supreme Court and of this court, “unless there has been a final termination of the case in "the court below, a writ of error will not lie to an order striking a plea, even though the effect of such order may be to entitle the plaintiff to a judgment or verdict as matter of course;” and for the same reason, and under rulings of this court, a writ of error to an order overruling a demurrer or motion to strike such a plea will not lie upon the theory that if a judgment as contended for by the plaintiff had been rendered, it would have been a final termination, where no final judgment has been in fact rendered, even though the effect and purpose of the effort to strike the defenses is to leave the cause ripe for such a judgment. The motions to dismiss these bills of exceptions must therefore be *307granted. Johnson v. Battle, 120 Ga. 649 (2) (48 S. E. 128) ; English v. Rosenkrantz, 150 Ga. 745, 746 (105 S. E. 292); City of Tallapoosa v. Brock, 143 Ga. 599 (85 S. E. 755); Braswell v. Macon Savings Bank, 30 Ga. App. 325 (117 S. E. 664) ; Samson Tractor Co. v. Furlong, 28 Ga. App. 659 (112 S. E. 903); Goodrich Rubber Co. v. Capital City Tire Co., 28 Ga. App. 645 (112 S. E. 902); Payne v. American Surety Co., 30 Ga. App. 127 (117 S. E. 275) ; Donalsonville Oil Mill v. Robinson, 26 Ga. App. 181 (105 S. E. 719).
Decided September 9, 1925.
Claude Payton, for plaintiff.
Perry & Tipton, for defendant.

Writs of error dismissed.


Stephens and Bell, JJ., concur.